 Case: 2:20-cv-04119-ALM-EPD Doc #: 11 Filed: 08/24/20 Page: 1 of 2 PAGEID #: 39




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOHN DOE, a minor,                                   :       Case No. 2:20-cv-4119
                                                     :
       Plaintiff,                                    :       Chief Judge Algenon L. Marbley
                                                     :
               v.                                    :       Chief Magistrate Judge Deavers
                                                     :
FRANKLIN COUNTY CHILDREN                             :
SERVICES, et al.,                                    :
                                                     :
       Defendants.                                   :

                DEFENDANTS’ MOTION FOR LEAVE TO FILE
        FRANKLIN COUNTY CHILDREN SERVICE RECORDS UNDER SEAL

       Pursuant to Southern District of Ohio Civil Rule 5.2.1, Defendants file this motion for leave

to file under seal confidential, redacted records from Franklin County Children Services (FCCS).

The redacted records pertain to the minor Plaintiff involved in this lawsuit, which contains

confidential and protected health information. A proposed order granting this motion is also being

submitted for the Court’s convenience.               Respectfully Submitted,

                                                     RON O’BRIEN
                                                     PROSECUTING ATTORNEY
                                                     FRANKLIN COUNTY, OHIO

                                                     /s/ Nick A. Soulas, Jr.
                                                     Nick A. Soulas, Jr. (0062166)
                                                     First Assistant
                                                     Trial Attorney
                                                     Amy L. Hiers (0065028)
                                                     Assistant Prosecuting Attorney
                                                     Civil Division
                                                     373 South High Street, 13th Floor
                                                     Columbus, Ohio 43215-6318
                                                     (614) 525-3520
                                                     (614) 525-6013 FAX
                                                     ahiers@frankincountyohio.gov
                                                     nsoulas@franklincountyohio.gov
                                                     Counsel for Defendant
 Case: 2:20-cv-04119-ALM-EPD Doc #: 11 Filed: 08/24/20 Page: 2 of 2 PAGEID #: 40




                                 CERTIFICATE OF SERVICE

       This is to certify that the foregoing was filed electronically this 24th day of August, 2020.

Notice of this filing will be sent to all counsel by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                                       /s/ Nick A. Soulas, Jr.
                                                       Nick A. Soulas, Jr. (0062166)




                                                  2
